David L. Lillehaug, Associate Justice
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent David Izek has committed the following professional misconduct warranting public discipline: failing to promptly refund unearned fees to one client, and with respect to several clients, engaging in a pattern of depositing unearned advance fee payments into his business account and entering into improper flat fee agreements and improper availability fee agreements, see Minn. R. Prof. Conduct 1.1, 1.5(b)(3), 1.15(a), (c)(4)-(5) ; periodically misappropriating advance fees before fully earning the funds and commingling client funds with respondent's personal funds, see Minn. R. Prof. Conduct 1.15(a), (c)(5); and making a false statement to a prosecutor and failing to withdraw from a representation, see Minn. R. Prof. Conduct 1.16(a)(3), 8.4(c)-(d).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws the answer he previously filed, and unconditionally admits the allegations of the petition. The parties recommend that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 1 year. The Director also states that in making this recommendation, there was a problem of proof about respondent's knowledge that he was depositing and disbursing unearned advance fees into and from his business account.
The court has independently reviewed the file and approves the recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent David Izek is suspended from the practice of law, effective 14 days from the date of this order, with no right to petition for reinstatement for 1 year.
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility and satisfaction of continuing legal education requirements. See Rule 18(e), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), *477and shall pay $900 in costs pursuant to Rule 24(a), RLPR.
GILDEA, C.J., took no part in the consideration or decision of this case.